Ehrlich, Ch. J.
The action is on a bank check made by the one defendant and indorsed by the other. It was dated February 13, 1893, and was two days afterwards delivered to the plaintiff by one Ward. The plaintiff paid full value therefor, and became a bona fide holder thereof, free of any and all equities between the original parties. In the hands of the plaintiff there was no defense, so that the evidence ruled out would have been of no use to the defendants if it had been admitted.
No error was committed at the trial, and the judgment must be affirmed, with costs.
Newburger and McCarthy, JJ., concur.
Judgment affirmed, with costs.